DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cruz-Albrecht et al. (USP 7,403,144).
Regarding claim 1, Albrecht et al.’s figure 2 shows  sigma delta (SD) pulse-width modulation (PWM) loop, comprising: a loop filter (200) implementing a linear transfer function to generate a loop filter signal (Vy), wherein the loop filter is configured to receive an input signal (u (t)) and a first feedback signal (Vp(t)) and generate the loop filter signal (Vy(t)) based on the input signal, the first feedback signal, and the linear transfer function; and a hysteresis comparator (209) coupled to an output of the loop filter, the hysteresis comparator configured to receive the loop filter signal and generate 
Regarding claim 2, Albrecht et al.’s figure 2 shows the loop filter comprises at least one of: at least one integrator, at least one register, at least one coefficient multiplier, at least one inverter, at least one adder, or at least one subtractor.
Regarding claim 3, Albrecht et al.’s figure 2 shows the loop filter and the hysteresis comparator are digital.
Regarding claim 4, Albrecht et al.’s figure 2 shows the loop filter comprises an input and a summer (205) arranged at the input, the summer configured to receive the input signal and the first feedback signal and generated a summed signal based on a sum of the input signal and the first feedback signal.
Regarding claim 5, Albrecht et al.’s figure 2 shows -24-INF-2020P03667US the loop filter comprises an input and a subtractor (the summer is functionally equivalent to a subtractor when the gain 203 is inverted gain) arranged at the input, the subtractor configured to receive the input signal and the first feedback signal and generated a subtracted signal based on a subtraction of the first feedback signal from the input signal.
Regarding claim 6, Albrecht et al.’s figure 2 shows signals inside the loop filter are clamped to values that are defined for maximum and minimum of states to avoid overflows by mean of the hysteresis comparator.
Regarding claim 7, Albrecht et al.’ s figure 2 shows the hysteresis comparator (209) has a hysteresis level that is equal to or greater than a maximum amplitude of the input signal (see figures 5A and 5B).

Regarding claim 9, Albrecht et al.’s figure 5A and 5B shows the hysteresis comparator has a hysteresis level that is greater than a maximum amplitude of the input signal, and an absolute value of the first feedback signal is always equal to or greater than an absolute value of the input signal.
Regarding claim 14, Albrecht et al.’s figure 7c shows a variable PWM period that has a minimum duration when the input signal is at zero and has a maximum duration when the input signal is at its maximum or minimum amplitude.
Regarding claim 17, Albrecht et al.’s figure 12 shows the loop filter comprises at least one control input (1202)  configured to receive control signals, wherein at least one of the control signals is configured to modify the linear transfer function of the loop filter (column 13, lines 52-60).
Regarding claim 18, Albrecht et al.’s figure 12 shows the at least one of the control signals is configured to modify the linear transfer function by changing a filter coefficient (i.e. gains; column 13, lines 52-60) of the loop filter, deactivating an element of the loop filter, or bypassing an element of the loop filter.

Claim(s) 1-7 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter et al.  (US 2016/0142072).
Regarding claim 1, Richter et al.’s figure 3 shows  sigma delta (SD) pulse-width modulation (PWM) loop, comprising: a loop filter (3, 4, 5, 10) implementing a linear 
Regarding claim 2, Richter et al.’s figure 3 shows the loop filter comprises at least one of: at least one integrator, at least one register, at least one coefficient multiplier, at least one inverter, at least one adder, or at least one subtractor.
Regarding claim 3, Richter et al.’s figure 3 shows the loop filter and the hysteresis comparator are digital.
Regarding claim 4, Richter et al.’s figure 3 shows the loop filter comprises an input and a summer (4) arranged at the input, the summer configured to receive the input signal and the first feedback signal and generated a summed signal based on a sum of the input signal and the first feedback signal.
Regarding claim 5, Richter et al.’s figure 3 shows -24-INF-2020P03667US the loop filter comprises an input and a subtractor (4) arranged at the input, the subtractor configured to receive the input signal and the first feedback signal and generated a subtracted signal based on a subtraction of the first feedback signal from the input signal.

Regarding claim 7, Richter et al.’ s figure 3 shows the hysteresis comparator (2) has a hysteresis level that is equal to or greater than a maximum amplitude of the input signal.
Regarding claim 15, Richter et al.’s figure 3 shows the loop filter comprises at least one control input (12) configured to receive control signals, wherein at least one of the control signals is configured to modify a state of the loop filter.
Regarding claim 16, Richter et al.’s figure 3 shows the loop filter comprises at least one control input (12) configured to receive control signals, wherein at least one of the control signals is configured to modify the linear transfer function of the loop filter.
Regarding claim 17, Richter et al.’s figure 3 shows the loop filter comprises at least one control input (12)  configured to receive control signals, wherein at least one of the control signals is configured to modify the linear transfer function of the loop filter.
Regarding claim 18, Richter et al.’s figure 3 shows the at least one of the control signals is configured to modify the linear transfer function by changing a filter coefficient of the loop filter, deactivating an element of the loop filter, or bypassing an element of the loop filter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Albrecht et al. (USP 7,403,144).
Regarding claims 10-12, Albrecht et al.’s figure 2 shows a sigma delta modulator comprising all the aspects of the present invention except for a controller arranged on a forward control path, wherein the controller is configured to receive the input signal and adjust a first hysteresis threshold and a second hysteresis threshold of the hysteresis comparator based on a value of the input signal as called for in claims 10-12.
Albrecht et al.’s hysteresis comparator high and low threshold levels are preset based on the predetermined level of the input signal (column 7, lines 1-5).  Thus, it would have been obvious to one skilled in the art to have the high and low threshold levels dynamically set based on the input signal.  This would enhance the functionality of the hysteresis for operating with a wide range of the input signal, thus, eliminating the need for having multiple circuits operating with different types of input signal.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the  the functionality of the hysteresis for operating with a wide range of the input signal, thus, eliminating the need for having multiple circuits operating with different types of input signal.

Regarding claim 13, since the high and low threshold levels of the hysteresis comparator are dynamically set based on the input signal as noted above, the difference between the minimum duration of the variable PWM period and the maximum duration of the variable PWM period is reduced is also inherently present in the modified structure of Albrecht et al.’s figure 2.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Albrecht et al. (USP 7,403,144) in view of Joshi et al. (US 2009/0128385).
Regarding claims 15-16, Albrecht et al.’s figure 2 shows a sigma delta modulator comprising all the aspects of the present invention as noted above except for the loop filter comprises at least one control input configured to receive control signals, wherein at least one of the control signals is configured to modify a state of the loop filter.
Joshi et al.’s figure 2 shows a sigma delta modulator in which the integrator of the loop filter is controlled by a control and timing circuit.  The control signal is modify the state of the loop filter to ensure its proper operation (paragraphs 0029, 0035).  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to include Joshi et al.’s control and timing circuit in Albrecht et al.’s circuit 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        3/14/2022